                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 IN RE: SEALED SEARCH WARRANT                         Case No. 3:17-MJ-1724 (JGM)


                                                      September 20, 2020

      MOTION TO (1) UNSEAL CASE, (2) CONTINUE SEALING UNREDACTED
       DOCUMENTS, AND (3) FILE REDACTED VERSIONS OF DOCUMENTS

       In accordance with Rule 57 of the Local Rules of Criminal Procedure, the government

respectfully requests that the Court (1) unseal this case, (2) continue sealing Documents #1, 1-1,

2, 3, 4, 5, 6, 7, and 8 (the “Unredacted Documents”), and (3) permit the government to publicly

file redacted versions of the same documents.

       On November 13, 2017, the government filed a sealed application for a search warrant. See

ECF No. 1. The Court issued the search warrant and a non-disclosure order the same day. See

ECF Nos. 2, 4. The Court also ordered the case sealed. See ECF No. 3. The government moved to

extend the non-disclosure order and sealing order several times, and the Court granted those

motions. See ECF. Nos. 5-8, 11-12. The sealing order in this case has now expired.

       The government respectfully requests that the Court unseal this case, except the

government requests the continued sealing of the Unredacted Documents. The Unredacted

Documents contain information about a matter that ultimately did not result in the filing of criminal

charges and in which no charges are anticipated. Specifically, the documents contain information

pertaining to a matter that has never been made public, in part because of the Court’s sealing order.

This non-public information includes, among other things, the name of the ransomware under

investigation; the name, initials, physical address, internet protocol address, Apple account

numbers, and e-mail addresses of one of the suspected targets; other email addresses and the

domain name used by the uncharged targets of the investigation; and the text of the ransomware
email sent to victims of the ransomware attacks. This information could be used to publicly identify

the ransomware under investigation and contact the uncharged targets, thereby jeopardizing future

investigations. In order to prevent the disclosure of this information, the government moves to seal

the Unredacted Documents until further order of the Court.

       Moreover, the government seeks leave to file, contemporaneous with this motion, redacted

versions of the same documents. The proposed redactions are limited to the name of the

ransomware under investigation; the name, initials, physical address, internet protocol address,

Apple account numbers, and e-mail addresses of one of the suspected targets; other email addresses

and the domain name used by the uncharged targets of the investigation; and the text of the

ransomware email sent to victims of the ransomware attacks.

       Pursuant to Local Rule 57 of Criminal Procedure, the requested continued sealing of the

Unredacted Documents is justified because the government is seeking leave to file redacted

versions of the pleadings. Thus, the public will be able to see the nature of the investigation and

the fact that a search warrant was requested and authorized, but not information that could be used

to identity or contact individuals who have not been charged with crimes. Here, the presumption

of access to these unredacted and sealed documents is outweighed by the countervailing factors in

favor of sealing described above. Moreover, even if a higher standard of sealing applied, the

requested sealing of the unredacted versions of the documents is essential to preserve compelling

interests and is narrowly tailored to serve those interests.
                                          CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court (1) order

this case unsealed; (2) order Documents #1, 1-1, 2, 3, 4, 5, 6, 7, and 8 to remain sealed until further

order of the Court; and (2) permit the government to file redacted versions of the same documents

as publicly available documents. The proposed redacted versions have been filed on the docket

contemporaneous with this motion.



                                                       Respectfully submitted,

                                                       JOHN H. DURHAM
                                                       UNITED STATES ATTORNEY

                                                       /s/ Neeraj N. Patel
                                                       NEERAJ N. PATEL
                                                       ASSISTANT U.S. ATTORNEY
                                                       Federal Bar No. phv04499
                                                       157 Church Street, 25th Floor
                                                       New Haven, CT 06510
                                                       Tel.: (203) 821-3700
                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 20, 2020, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.


                                               /s/ Neeraj N. Patel
                                               Neeraj N. Patel
                                               Assistant United States Attorney
